Final decree modified by striking therefrom the provision for the payment of a portion of the award in question and interest to claimant Lloyds First Mortgage Corporation and by inserting in place thereof a direction for the payment of such portion of the award and interest to appellant Bagdad Traders, Inc., under its assignment from appellant Yarm Realty and Holding Corporation, and, as so modified, unanimously affirmed, in so far as appealed from, with costs to appellants. In our opinion, the deed made by appellant Yarm Realty and Holding Corporation to Hurt jam Realty Corporation conveyed no right, title or interest in or to the parcels in question, either by the description or by the so-called “ together ” clause. At the time this deed was delivered, the parcels in question were no part of any “ street, road or avenue ” then or formerly existing in front of and adjoining the property. The language contained in this clause is controlling upon the parties. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ.